Citation Nr: 1819537	
Decision Date: 04/02/18    Archive Date: 04/12/18

DOCKET NO.  16-13 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of a broken jaw.

3.  Entitlement to service connection for a left knee injury, as secondary to a right knee disability.

4.  Entitlement to service connection for a right shoulder disability, as secondary to a right knee disability.

5.  Entitlement to service connection for a spine disability, as secondary to a right knee disability.

6.  Entitlement to service connection for cervical myelopathy, as secondary to a right knee disability.

7.  Entitlement to service connection for neuropathy of the bilateral lower extremities, as secondary to a right knee disability.

8.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 1955.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2013 and May 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for a left knee injury, a right shoulder disability, a spine disability, cervical myelopathy, neuropathy of the bilateral lower extremities, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 1955, the Veteran filed his original claims for service connection for a right knee disability and residuals of a fractured jaw.

2.  In March 1957, the RO denied the claims due to the "claimant's failure to prosecute."  There is no indication the Veteran reported to VA examinations scheduled in February, March and May 1957, and VA was not in actual or constructive receipt of documentation constituting new and material evidence within the one-year appeal period.  Therefore, the claims were abandoned by the Veteran, and the March 1957 decision is final.

3.  Additional evidence received since the March 1957 rating decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.

4.  Additional evidence received since the March 1957 rating decision is cumulative and redundant of the evidence of record at the time of that decision, does not relate to an unestablished fact necessary to substantiate the claim for service connection for residuals of a fractured jaw, and does not raise a reasonable possibility of substantiating the claim.

5.  The Veteran has experienced symptoms of a right knee disability since his discharge from service.


CONCLUSIONS OF LAW

1.  The Veteran abandoned his claims for service connection for a right knee disability and a fractured jaw when he did not report for VA examinations.  VA Regulation 1028(A) (October 28, 1954).

2.  The March 1957 decision denying service connection for a right knee disability and a fractured jaw is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 (2017).

3.  New and material evidence has been received to reopen the Veteran's claim for service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has not been received to reopen the Veteran's claim for service connection for residuals of a broken jaw.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

5.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for a right knee disability, status post total knee replacement, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his agent has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Accordingly, appellate review may proceed without prejudice to the Veteran with respect to his claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


New and Material Evidence
	
Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C. §§ 7104, 7105.  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence must be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade, 24 Vet. App. at 118 (2010).

If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus, 3 Vet. App. at 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Right Knee Disability

The Veteran filed claims for service connection for a right knee disability and a fractured jaw in September 1955.  In March 1957 the RO completed an Award or Disallowance Sheet and indicated it was a disallowance due to the claimant's failure to prosecute.  The Veteran had failed to report for a VA examination in February 1957.  The Veteran also failed to report for two additional examinations scheduled in March 1957 and April 1957.

In this case, the Board finds that the March 1957 disallowance is final because the Veteran abandoned his claims.  The applicable VA regulation in 1957 pertaining to abandoned claims provided that:

In an original claim or a claim for increase in which no response has been made within 1 year after the request for the evidence or order for physical examination by the VA, the claimant's failure or disregard will constitute abandonment of the claim and sufficient grounds for its rejection.  After the expiration of 1 year, further action may not be taken unless a new application is received.  Should the claim be finally established, pension or compensation shall commence from the date of filing the new application.

VA Regulation 1028(A) (October 28, 1954).

The Board finds the Veteran abandoned his claims for service connection for a right knee disability and residuals of a fractured jaw.  The Veteran was provided with notice of three VA examinations, but failed to report for any of the examinations.  Under regulation 1028(A), when no response has been made within 1 year after the order for physical examination by the VA, the claimant's failure or disregard will constitute abandonment of the claim.  
 
Following the March 1957 disallowance and March 1957 and April 1957 notification letters requesting the examinations, there is no record of any response or statement from the Veteran regarding his service connection claims.  In June 1957, the Veteran requested release of information for the Veteran's records to be sent to the Chicago Police Department.  However, he never followed up on his claims for service connection.  There was no additional correspondence from the Veteran until his new claim for service connection for a right knee disability was received in October 2012.  

The evidence clearly showed that the RO attempted to further develop the claims for service connection for the right knee disability and residuals of a jaw fracture, to supplement what was then insufficient.  The Veteran's failure to report to the examinations within one year of the request was considered abandonment of the claims under the law in effect in 1957.  See VA Regulation 1028(A) (October 28, 1954).  

When a claim is deemed abandoned, further action on the part of VA is not required until a new claim is received, including advising the claimant of appellate rights.  Hurd v. West, 13 Vet. App. 449 (2000); Morris v. Derwinski, 1 Vet. App. 260 (1991) (concluding that even though an appellant may have been ignorant of the abandonment provisions of § 3.158(a), the regulation now in effect regarding abandoned claims, the appellant is charged with knowledge of the regulation).  

Therefore, although there was no formal determination on the merits of the claims, the Veteran's original claims for service connection for a right knee disability and residuals of a jaw fracture are considered to have been abandoned, following the lack of a response within a one-year period to assist with development of the claim.  VA Regulation 1028(A) (October 28, 1954).  The Board also notes that no new and material evidence, including VA treatment records, was added to the file within one year of the March 1957 denial.  Therefore, the March 1957 denial is final as to the Veteran's claims for service connection for a right knee disability and residuals of a broken jaw.  See U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.156(b), 20.302.  


Right Knee Disability

In regard to the Veteran's claim for service connection for a right knee disability, the evidence received since the March 1957 denial includes an August 2013 VA examination report which indicates the Veteran had a right knee injury with right total knee replacement.  The VA examination report indicates the Veteran has a current right knee disability.  This evidence was not before adjudicators when the Veteran's claim was last denied in March 1957, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Residuals of a Broken Jaw

In regard to the Veteran's claim for service connection for residuals of a jaw fracture, the Board finds that new and material evidence has not been received since the March 1957 decision.

In July 2014, the Veteran filed a claim for service connection for a broken jaw.  He did not provide any information about his current symptoms or the in-service incident.  In May 2015, the Veteran was afforded a VA examination to address his claim for residuals of a jaw fracture.  The VA examiner noted that the Veteran had a history of malunion or nonunion of the mandible in December 1953.  The examiner stated, "Panoramic X-ray taken today reveals no radiographic evidence of a mandibular fracture, which would indicate that any fracture which occurred has healed adequately.  In addition, evaluation of all mandibular movements (opening, closing, lateral excursions) are within normal limits."  The examiner noted the Veteran had a maxillary and mandibular removable partial denture (RPD) replacing all missing teeth, including #8 and #9.  The examiner noted that a dental evaluation in August 1955 noted teeth #8 and #9 were missing, but replaced by a removable partial denture.  Therefore, the VA examiner found it was less likely than not that the Veteran currently had a fractured mandible which was the result of it being fractured while in the Line of Duty.  

Although the May 2015 VA examination report is new evidence, the Board finds that it is not material.  The VA examiner found the Veteran did not have any residuals of his in-service jaw injury.  The missing teeth noted were already of record at the time of the last final denial in March 1957.  The evidence does not raise a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for residuals of a jaw injury, because it does not indicate that there is any current disability.  In the absence of disability, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).

Evidence of the Veteran's in-service jaw injury was of record at the time of the last final denial in March 1957.  An October 1956 line of duty determination had determined that the Veteran's jaw injury was incurred in service in the line of duty.  Evidence of the Veteran's two missing teeth was also of record at the time of the last final denial in March 1957.  The missing teeth were noted in the Veteran's separation examination report in August 1955 and in the March 1956 Dental Rating Sheet.  The August 1955 separation examination report had noted "Instructed to correct dental defects, Type III, Class III."  

The Board notes that with regard to dental claims, under VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161. Dental disabilities which may be awarded compensable disability ratings include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.   

There is no new evidence or argument indicating the Veteran has any current disability or symptoms related to his jaw.  Evidence of the Veteran's in-service jaw injury and missing teeth was already of record at the time of the last final denial.  The new evidence does not indicate the Veteran has loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis.  The Veteran has not submitted statements indicating he has any current jaw symptoms.

Consequently, even under the low threshold for reopening endorsed in Shade, the new evidence does not relate to a previously unestablished fact necessary to substantiate the claim seeking service connection for residuals of a broken jaw, and reopening the claim for service connection is not warranted.  

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as arthritis, is shown as such in service or during the presumptive period for chronic diseases, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In addition to the laws and regulations cited above, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C. § 1153 applies and the burden falls on the Veteran, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

If VA fails to show by clear and unmistakable evidence that the pre-existing condition was not aggravated by active service, then the presumption of soundness has not been rebutted and the claim will be considered as a normal claim for service connection.  See Wagner, 370 F.3d at 1094 (observing that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  If service connection is granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322). 

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

In this case, the first question that must be addressed is whether the Veteran had a preexisting right knee disability.  In an August 1951 enlistment examination report, the Veteran's lower extremities were noted to be normal.  No knee problems were noted.  A June 1953 service treatment record indicates the Veteran reported that his knee slipped out.  He stated that he had a trick knee for several years.  An August 1953 service treatment record indicates the Veteran had derangement, internal right knee, lateral meniscus.  The Veteran reported he had accidentally twisted his right knee while playing football during the fall of 1949 or 1950, prior to service.  The only evidence of record that indicates that a right knee disability preexisted service are the Veteran's lay statements, in the June and August 1953 service treatment records.  In a September 2013 opinion, a VA examiner indicated the Veteran had a right knee condition that existed prior to service, whose symptoms described are classic for a chronic meniscus injury.  However, the VA examiner did not identify any evidence of such preexisting disorder other than the Veteran's statements in the service treatment records, such as medical evidence from prior to service.  In an October 1955 statement, a friend of the Veteran stated that the Veteran was "in perfect health when he left for the service."

As there is no medical evidence of a preexisting right knee disability, and the Veteran has not been shown to have the requisite expertise to diagnose a right knee disability, the Board finds that there is no clear and unmistakable evidence of a preexisting right knee disability.  As such, the presumption of soundness is not rebutted, and the claim becomes one for service connection.  See 38 U.S.C. § 1111; Wagner, 370 F.3d at 1094-96 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

In the present case, the Board finds that the Veteran has a right total knee replacement due to degenerative joint disease of the right knee.  The Veteran had a total knee replacement of the right knee in March 1996.  The preoperative diagnosis was degenerative arthritis of the right knee.  Arthritis is expressly recognized as a chronic disease under 38 C.F.R. § 3.309(a).

Although degenerative joint disease of the right knee was not explicitly diagnosed during service, or within the applicable presumptive period, the record contains credible evidence of continuity of symptomatology related to a right knee disability since service.  

As noted above a June 1953 service treatment record indicates the Veteran reported his knee slipped out and was locked.  The provider noted that they could not slip it back into place and admitted him to the hospital.  In July 1953, the Veteran had an arthrotomy of the knee joint with excision of lateral meniscus.  Therefore, there was in-service incurrence of a right knee disability.

The Veteran filed a claim for service connection for a right knee disability in September 1955, less than one month after his discharge from service.  In a May 1956 statement, he stated that his knee locked when he dove into a pool during service.  A March 1995 private treatment record reflects that the Veteran reported he initially hurt his knee in service around 1953, and has been treated conservatively since that time.  The record noted he was getting worse.  The Veteran had degenerative joint disease of the right knee and needed a total knee replacement.  

The Veteran told the August 2013 VA examiner that his knee "never stopped," but got worse and worse.  Although the August 2013 VA examiner stated that the Veteran's spouse reported the right knee condition started in 1964, the evidence shows the Veteran consistently reported that his knee symptoms began in service even prior to 1964, as indicated by his 1955 claim of service connection.  In a July 2014 notice of disagreement, the Veteran stated that his knee was never the same and always painful after the in-service injury and surgery.  He stated he slipped and fell prior to his knee locking up, but did not report this for fear of disciplinary action.  He stated he continued to have pain and restricted movement.  The Board finds the Veteran's statements regarding the onset and continuity of symptoms of his right knee disability to be credible.  The Veteran's statements throughout the appeal period were consistent, and he initially filed a claim for service connection for a right knee disability within one month of his discharge from service.  The March 1995 private treatment record indicates that well before the Veteran filed his current claim for disability benefits, he indicated his knee condition began in service and he experienced symptoms since that time.  As a lay person, the Veteran is competent to report symptoms capable of lay observation such as pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

An August 2013 VA examiner opined that the Veteran's right knee disability was less likely than not incurred in or caused by service.  However, the VA examiner stated the claims file was "silent for any service treatment records pertaining to any knee treatment," which is incorrect.  Therefore, the opinion has no probative value.

In a September 2013 addendum opinion, a VA physician opined that it was less likely than not that the currently diagnosed right knee condition is caused or aggravated by military service.  The VA physician found the right knee condition existed prior to service and was not aggravated beyond its natural course by an in-service routine dive into a swimming pool or by other in-service events.  The physician stated the natural history of a meniscus injury with repetitive joint locking usually leads to need for its surgical repair.  The VA physician stated that statements by the Veteran and his spouse regarding later knee pain are conflicting and there was no knee problem noted on separation.  The Board places little weight of probative value on the September 2013 opinion.  As noted above, the Board finds there is not clear and unmistakable evidence that the Veteran's right knee disability preexisted service.  Further, the VA physician stated the Veteran and his wife had given conflicting statements regarding the knee pain symptoms.  However, the physician did not address the fact that the Veteran had filed a claim for service connection for a right knee disability in 1955, shortly after service, or his consistent statements he has had knee problems since service.  The physician also did not fully address whether the Veteran's right knee disability was related to service on a direct basis.  Therefore, the Board finds the opinion has little weight of probative value.

As such, the Board finds that the August and September 2013 VA opinions' probative value are outweighed by the Veteran's competent and credible statements regarding the onset and continuous symptoms of right knee arthritis since service. 

In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a right knee disability, status post total knee replacement, pursuant to the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b), have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence having been received, the claim for service connection for a right knee disability is reopened.

New and material evidence not having been received, the claim for service connection for residuals of a broken jaw is denied.

Entitlement to service connection for a right knee disability, status post total knee replacement, is granted.


REMAND

Bilateral Hearing Loss

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran has asserted that he has bilateral hearing loss as a result of exposure to jet engines in service.  The Veteran was afforded a VA examination in May 2015.  The VA examiner stated they could not provide an opinion without resorting to speculation.  The examiner noted the Veteran's separation showed a 15/15 whisper voice test in 1955, which does not rule out high frequency hearing loss.  The examiner stated "According to 2012 VA notes, veteran reported a gradual decline with his hearing over the years."  It is not clear what records the examiner is referring to, as there are no 2012 VA treatment records in the claims file.  In a July 2014 claim, the Veteran also indicated he had received hearing aids from VA.  A February 2016 statement of the case (SOC) indicates that an electronic review of records from the Hines VA Medical Center from September 2012 to February 2016 was completed.  Such records have not been associated with the claims file.  Therefore, an attempt should be made to obtain any outstanding VA treatment records.

Further, the Board finds the Veteran was exposed to hazardous noise during service, as exposure to noise on a flight line is consistent with the circumstances of his service.  The Veteran's DD Form 214 indicates he worked in the field maintenance squadron and bomb wing.  The claim must be remanded to add any relevant VA treatment records to the claims file.  In light of the finding that the Veteran was exposed to hazardous noise in service, a new opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Left Knee Injury, Right Shoulder Disability, Spine Disability, Cervical Myelopathy, and Neuropathy of the Bilateral Lower Extremities

The Veteran has asserted that he is entitled to service connection for a left knee injury, right shoulder disability, a spine disability, cervical myelopathy, and neuropathy of the bilateral lower extremities, all as secondary to his right knee disability.  With respect to the need for a medical examination and/or opinion, the Board notes that the Veteran has submitted evidence indicating the disabilities may be related to his right knee disability, which the Board's decision above has found is service-connected.  In a July 2014 statement, the Veteran stated that he slipped while entering a shower due to his right knee disability, causing major damage to his shoulder and spine, and cervical myelopathy and peripheral neuropathy.  He stated he also had pain in his left knee.  In a November 2014 Disability Benefits Questionnaire, a physician noted the Veteran had a rotator cuff tear, spinal stenosis and cervical myelopathy.  The physician stated the Veteran's right knee disability had been contributing to his current decline of the Veteran's quality of life.  He stated the right knee had accelerated degeneration of the hip and stenosis of the spine.  Under these circumstances, the Board finds that the requirements for obtaining a VA examination and opinion have not been satisfied.  Therefore, remand is required to obtain an examination and opinion.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records, to include any VA notes from 2012 to the present.  

2.  After receiving all additional records, provide the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any left knee disability, right shoulder disability, spine disability, cervical myelopathy, and neuropathy of the bilateral lower extremities.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

The examiner should clearly identify all current chronic disabilities of the (i) left knee; (ii) right shoulder; (iii) spine; (iv) cervical myelopathy; and/or (v) neuropathy of the bilateral lower extremities that have existed since July 2014.

A)  Is it at least as likely as not (a 50 percent or greater probability) that the disabilities of the (i) left knee; (ii) right shoulder; (iii) spine; (iv) cervical myelopathy; and (v) neuropathy of the bilateral lower extremities were caused by the Veteran's service-connected right knee disability?

B)  Is it at least as likely as not (a 50 percent or greater probability) that the disabilities of the (i) left knee; (ii) right shoulder; (iii) spine; (iv) cervical myelopathy; and (v) neuropathy of the bilateral lower extremities were aggravated (that is, any increase in severity beyond the natural progression of the condition) by the Veteran's right knee disability?

The examiner should address the Veteran's report of the disabilities being related to a fall due to his right knee disability.

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After receiving all additional records, provide the Veteran an appropriate VA opinion to determine the nature, extent, and etiology of the Veteran's bilateral hearing loss.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies incorporated into the examination reports to be associated with the claims file.  

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss is related to the Veteran's service, to include exposure to hazardous noise on the flight line?

The examiner must provide a complete rationale for any opinion expressed.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and afford them reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


